Citation Nr: 1420096	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-48 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1988 to October 1991.  He also had periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) with the Air National Guard, including a verified period of ACDUTRA from April 3, 2001 to November 3, 2001. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a hearing before the undersigned in February 2011.  In April 2012, the Board issued a decision that, in relevant part, denied service connection for bilateral hearing loss.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the February 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

This appeal arises from the Veteran's contentions that he has bilateral hearing loss due to exposure to loud noise from working on ground equipment and while assigned as a loadmaster on C-130s.  See September 2008 VA Form 21-4138, Statement in Support of Claim.
The report of a July 2010 VA examination reflects that the Veteran's hearing loss did not meet the threshold requirements to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  In February 2014, the Veteran submitted a copy of a January 2014 VA audiological evaluation that indicates he now meets those threshold requirements.  Given this additional evidence, the Board finds that another VA examination is necessary to assess the nature and etiology of the Veteran's hearing loss.

In addition, the AOJ should obtain all outstanding records of VA treatment or evaluation of the Veteran's hearing loss.  The Board notes that in a February 2014 statement, the Veteran said that he was scheduled to be fitted for hearing aids on March 5, 2014.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Central Arkansas Veterans Health Care System dated since September 2012, to specifically include any treatment or evaluation of hearing loss in March 2014.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA audiology examination to assess the nature and etiology of any hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to confirm whether the Veteran currently has hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should specifically respond to the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in, or is otherwise related to the Veteran's active military service from November 1988 to October 1991?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in or was aggravated by (permanently increased in severity) any period of ACDUTRA or is related to an injury incurred in INACDUTRA?  

In rendering these opinions, the examiner should accept as true the Veteran's statements that he was exposed to loud noise while working with ground equipment and as a loadmaster on C-130s.  

A comprehensive rationale for all opinions expressed should be furnished.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



